—Order, Supreme Court, New York County (Walter Tolub, J.), entered December 18, 1997, which, to the extent appealed from and appealable, denied defendant’s motion for renewal respecting a prior order, same court and Justice, entered August 29, 1997, awarding, inter alia, $600 a month in temporary maintenance and $3,500 in interim counsel fees, and order, same court and Justice, entered June 24, 1998, which, to the extent appealed from, declined to vacate pendente lite relief entirely or to render downward modification of such relief retroactive to 1997, unanimously affirmed, without costs.
The motion court properly denied defendant’s motion for renewal where defendant relied on new facts without offering an excuse for his failure to offer them on the original motion (see, Neff v Steven Schwartzapfel, P. C., 254 AD2d 137). We find no reason to disturb the awards, which were made by the court, after a hearing, in its sound discretion (see, Aron v Aron, 216 AD2d 98), on its evaluation of witness credibility and demeanor (see, Leinwand v Leinwand, 203 AD2d 210). Defendant failed to show good cause for an order making the downward modification granted retroactive to a date earlier than his cross motion for that relief (see, Jancu v Jancu, 224 AD2d 229). Defendant’s argument that the motion court’s direction in its original, unappealed order, directing his payment of interim counsel fees, was in error, is not properly before this Court. We have considered defendant’s remaining arguments and find them to be unavailing. Concur — Nardelli, J. P., Williams, Tom, Rubin and Friedman, JJ.